Citation Nr: 9919714	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.   96-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service-connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel

INTRODUCTION

The appellant served on active duty from July 1981 to July 
1984.  He also reports that he was a member of the Army 
Reserve from August 1985 to August 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision from the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  By means of a decision dated in 
November 1997, the Board remanded this claim for further 
development. 


REMAND

This case was remanded, in part, for medical opinion as to 
the etiology of any hearing loss disability.  Pursuant to the 
Board's remand, the veteran underwent VA audiological 
examination June 1998.  Despite the fact that the examination 
diagnosis was that his hearing was within normal limits 
bilaterally, the veteran's speech recognition scores were 
less than 94 percent, which means that he has hearing loss 
disability as defined at 38 C.F.R. § 3.385.  The case was 
returned to the Board without opinion as to the etiology of 
this disability.  

The veteran claims exposure to excessive noise during active 
service and during his reserve training.  To date, the RO has 
been unable to verify the dates of his reserve training or, 
for that matter, the name and address of his reserve unit.  A 
final request made to the veteran on these matters in June 
1998 went unanswered.  

Further development on the aforementioned matters should be 
undertaken.

1.  The RO should again contact the 
veteran and ask him either to submit any 
documents he has in his possession 
pertaining to his reserve training, such 
as any Orders, and the name and address 
of his reserve unit.  Depending on his 
reply, the RO should take the necessary 
steps to verify his dates of reserve 
training, request medical records etc.

2.  The RO should obtain the veteran's 
service personnel records.

3.   When the aforementioned development 
is complete, the RO should again then 
schedule the appellant for examination by 
a VA otolaryngologist for opinion as to 
whether it is at least as likely as not 
that hearing loss  disability resulted 
from noise exposure while he was on 
military duty.  The examiner should 
obtain a detailed history from the 
veteran as to his exposure to noise.  The 
claims file must be made available for 
review, and this fact should be reflected 
in the examination report.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  Specific attention is 
directed to the audiological examination 
report to ensure that they meet the 
requirements specified above.  If a 
report is deficient in any manner or 
fails to include adequate responses to 
the specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  
38 C.F.R. § 4.2 (1998); Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After completion of the above-
referenced development, the RO should 
readjudicate the issue with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.  If the benefit sought is not 
granted, the appellant should be provided 
a Supplemental Statement of the Case.  
The case should then be returned to the 
Board after completion of the usual 
adjudication procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








